
	
		I
		111th CONGRESS
		2d Session
		H. R. 6103
		IN THE HOUSE OF REPRESENTATIVES
		
			August 10, 2010
			Mr. Teague introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to require the
		  Secretary of Labor to publish on an Internet website certain information about
		  the number of veterans who are employed by Federal
		  contractors.
	
	
		1.Publication of data on
			 employment of certain veterans by Federal contractorsSection 4212(d) of title 38, United States
			 Code, is amended by adding at the end the following new paragraph:
			
				(3)The Secretary of Labor shall establish and
				maintain an Internet website on which the Secretary shall publicly disclose the
				information reported to the Secretary of Labor by contractors under paragraph
				(1).
				.
		
